01-15-00995-CR

                                    CHRIS DANIEL
 46%                            HARRIS COUNTY DISTRICT CLERK


                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
November 20, 2015                                                             HOUSTON, TEXAS
                                                                          11/24/2015 2:48:03 PM
HONORABLE CATHERINE EVANS                                                 CHRISTOPHER A. PRINE
180™ DISTRICT COURT                                                                Clerk
HARRIS COUNTY
HOUSTON, TEXAS

Defendant’s Name: OSWALDO RAMIREZ

Cause No: 1424341

Court:   180™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/13/2015
Sentence Imposed Date: 11/13/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


/s/N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    KATHLEEN POWERS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                          Cause No.       I4Z-43UI
                                                         THE STATE OF TEXAS

                                     Cz; 0ÿ0lc\0                         , AJKJAJ    _
                                                                                                                                            ~rCÿ/
                                          District Court/ (ÿimWÿCrirowiaFCoHrt afiÿte                       OfCVftv
                                                           Harris County, Texas


                                                            NOTICE OF APPEAL

 TO THE HONORABLE JUDGE OF SAH) COURT:

 On      n / 13/is
 NOTICE OF APPEAL of his conviction.
                                     (date), the defendant in the above numbered and styled cause gives


The undersigned attorney (check appropriate box):
           MOVES to withdraw.
           ADVISES the court that he will CONTINUE to rep                 resent the defendant on appeal.
   l'/\3/'S_
Date
                                                                            \L$h
                                                                           Attorney (Signature)

'DSIAIALDO
Defendant (Printed name)                                                   Attorney (Printed name)
                                                                             o o°ÿn%oo
                                                                           State Bar Number
                                                                           £DO2 IAAYIG twJ TA 'nco'1
                                                                           Address
                                                                            HI3                                                                      ORDER

            On
                         NOV     1'3 2015 the Court conducted a hearing and FINDS that defendant / appellant
                 IS NOT indigent at this time.
                                for the purpose of
                           employing counsel
                           paying for a clerk’s and court reporter’s record.
                                         counsel or paying for a clerk’s and court reporter’s record.
 The Court ORDERS that
            Counsel’s motion to vvithdraW/fsGRANTCD / DENIED.
            Defendant / appellant’s motion (to be found indigent) is DENIED.
      dTDefendant’s / appellant’s motion is GRANTED and
                                                                            (attorney’s name & bar card number)
                       is APPOINTED to represent defendant / appellant on appeal.
                      The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                      defendant / appellant.
 BAIL IS:
            SET at $   _
           TO CONTINUE as presently set.
                       and is SET at NO BOND. (Felony Only)

DATE SIGNED:                      NGV 1 3 2015
                                                                           JUDGE PRESIDING,                               \GT\         /         \    !zI
                                                                           l&b DISTRICT COURT /                            \*&\                      / x/
                                                                           COUNTY CRIMINAL COURT AT LAW NG.                                                   Cause No.                                                               m
 THE STATE        OF   TEXAS                                                   IN THE VffjE) DISTRICT COURT

 v.                                                                            C/u
?Ylm\rP7ÿ             ffcHi             Defendant                              HARRIS COUNTY, TEXAS


              TRIAL COURT'S CERTIFICATION                          OF   DEFENDANT’S RIGHT OF APPEAL*
 I, judge of the trial court, certify this criminal case:
      >T       is not a plea-bargain case, and the defendant has the right of appeal, [or]
               is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
               not withdrawn or waived, and the defendant has the right of appeal, [or]
      |~1      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
               right of appeal, [or]
      1   |    is a plea-bargain case, and the defendant has NO right of appeal, [or]
                    lefen<        vwaived the right of appeal.



 Judge                                                                     Date Signed

 I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
 this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
 Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
 appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
 petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
 wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
 communication, of any change in the address at which I am currently living or any change in my current prison
 unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
 change in my address, I may lose the opportunity to file a prose petition for discretionary review.


                                                TIJ g. ITft
                                                                           QAX.
>Defendant                              W IT

 Mailing Address:      _                  KSV I 3 235                      State Bar of Texas ID number:                             OQ
                               Tima:.
 Telephone number:                        l-ierrls Csunty. Taros
                                                                           Mailing Address:         600*3.                 WoftJ TX ~V7oo
 Fax number (if any):         _                Deputy
                                                                           Telephone number:                   St.3 \OlZ
                                                                                                                       1\Z
                                                                           Fax number (if any):
 * “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
 right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
 which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
 prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
 and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
 25.2(a)(2).
                                                                   CLERK
                                                                                                                         9/1/2011
  \
                APPEAL CARD
                                 \\s
                     A't                      i&m,

                     The State of Texas
                            Vs
                            ossvoaStrtn
Date Notice                          3
                                      ii'/t'/
Of Appeal: ,                NCV 1      2015
Presentation:                       Vol.       Pg,

Judgment:                           Vol.       Pg,

Judge Presiding    1[S\)Q/Yÿ i      CYWVV Q jTVQ 0
Court Reporter     YvQcVKUon               ?r\oer:\
Court Reporter
Court Reporter

Attorney
on Trial   ,   XVC.'X&nHf* i~ ?fVr-r